           Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA:

V.                                        Criminal No. 21-00308 (JEB)

HANNIBAL KOKAYI                     :

                           POSITION ON SENTENCING

     I.     Introduction

          Mr. Kokayi is a young man with no criminal history. Hannibal turns 30 one

day before our sentencing. He enjoys considerable support from the community

and has a long and steady work history despite a significant medical issue. There

is no dispute that Kokayi gave a series of exculpatory no/denial answers three

years ago in 2018 about events that took place as far back as 2014. However, there

is also no dispute this case was dormant for over two years after these 2018

interviews. This dormant period—and the recent exemplary performance while on

supervision since late 2020-- demonstrates Kokayi was not a threat to anyone or

anything in 2018 and is clearly not a threat to anyone or anything today. Contrary

to the government’s opening salvo in its position paper, Kokayi is certainly not an

extremist today. Kokayi has had absolutely no relationship with or support for P-1

for many years.
          Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 2 of 14




   When contacted by the authorities six months ago, Kokayi did everything in his

power to demonstrate his cooperation through a series of proffers. Hannibal was

consensually monitored electronically first by the FBI for three months and now by

pretrial services for another three months—all without incident. If something is

not broken, there is no reason to fix it or change it. That is the case here. Kokayi

is extremely compliant with supervision. A period of continued

supervision/probation with an additional six months of electronic monitoring is

more than sufficient to meet all sentencing objectives under 18 U.S.C. Section

3553. Please consider this memorandum and the attachments in support of our

request. The letters from the community are exhibits 1-10. His own statement is

exhibit 11 and the redacted medical records are exhibit 12.


   II.      The Appropriate Sentence

          We have carefully reviewed the presentence report and noted no material

corrections or additions. The recommendation filed by the probation officer

carefully sets forth the reasons for the officer’s position that incarceration is not

warranted. The guideline range is 0-6 months.


         Since United States v. Booker, 543 U.S. 220 (2005), the federal sentencing

guidelines are not mandatory but are still a significant factor the Court shall

consider in imposing sentence. Imposition of a sentence, or course, is not a
          Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 3 of 14




mathematical or hypothetical exercise. Sentencing is an exercise in discretion,

humanity, and justice.


   After calculating the guidelines, the Court “must make an individualized

assessment based upon the facts presented.” Gall v. United States, 552 U.S. 38, 50

(2007); United States v. Hughes, 401 F.3d 540. 546 (4th Cir. 2005). A district court

should consider all the 3553(a) factors to determine whether they support the

sentence requested by a party. See Gall, 552 U.S. at 49-50. The guidelines are

properly calculated at a range of 0-6 months.

   The Section 3553 factors are 1) the nature and circumstances of the offense, 2)

the history and characteristics of the defendant, 3) the kinds of sentences available,

4) the guideline range, 5) the need to avoid unwarranted sentencing disparities, 6)

the need for restitution, 7) the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense,

afford adequate deterrence, protect the public from further crimes of the defendant,

and provide the defendant with adequate educational and vocational training,

medical care and other treatment. The sentencing court must consider each of

these factors in imposing a sentence sufficient, but not greater than necessary to

accomplish the goals of sentencing. See Kimbrough v. United States, 552 U.S. 85

(2007).
        Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 4 of 14




  Imposition of a term of imprisonment is subject to the following limitation: “the

court, in determining whether to impose a term of imprisonment, and if a term of

imprisonment is to be imposed, in determining the length of the term, shall

consider the factors set forth in Section 3553(a) to the extent they are applicable,

recognizing that imprisonment is not an appropriate means of promoting correction

and rehabilitation.” 18 U.S.C. Section 3582. In short, in every case, the district

court must consider the 3553(a) factors, including the guidelines, in determining a

sentence that is sufficient but not greater than necessary to meet the goals of

sentencing. Here, all factors support the sentence suggested in this position paper

and the recommendation offered by the probation office.

   The facts, circumstances and history underlying this case are somewhat

unusual. As noted above, there is no dispute that when confronted by the FBI with

a litany of yes/no questions, Mr. Kokayi provided exculpatory no responses/denials

to these stock questions. While we certainly recognize the ideas and videos floated

by and around Kokayi seven years ago are concerning, the fact is that if he simply

answered yes to many of these questions, there would have be no crime at all given

his lack of any overt or actual effort to support any group. Yet, he was scared and

denied. He is now labeled a felon.

    In a likely effort to cement his “no” statement recitations, the FBI again

interviewed him a month later. Both interactions took place in the summer of
        Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 5 of 14




2018. While the “exculpatory no” defense was formally rejected years ago by a

Supreme Court moving towards a more “textual” approach to statutes, there can be

no meaningful dispute the denials were out of fear and while there is some

arguable level of possible “materiality” here, the denials had limited impact on the

investigative function. See Generally United States v. Brogan, 118 S.Ct. 805

(1998) (Court discussing the previous circuit split on whether false denials are

even punishable under Section 1001 with two dissenters from the majority opinion

authored by Justice Scalia).


   While the government makes a substantial effort to paint Kokayi with a broad

albeit old brush, a few points of clarification are necessary to accurately present the

entire picture. First, as it must, the government concedes that any of these

expressions or comments by Kokayi ended in 2017. In fact, the first comment

noted by the United States (on page 4) involves a 2014 exchange where another

individual sent Kokayi a video and Hannibal commented in part that “he used to

follow him, his eyes are so blue. Lol.” Similarly, on page 7, the United States

includes another exchange where Mr. Sanchez sent Kokayi a video and they

commented about it. This exchange was in 2015. On subsequent pages, the

government recites commentary from six or seven years ago. These exchanges do

not reflect his feelings today and Kokayi made that abundantly clear in his
           Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 6 of 14




debriefings and through his actions by working regularly and breaking any

communication with P-1 or any extremist.


  We also respectfully take issue with the government’s claim that he did not

travel due to “happenstance” (Page 16 of the government pleading). That is simply

not true. Kokayi never traveled anywhere to support any group. If he genuinely

believed or wanted to travel as far back as 2014 then he would have done so. He

did not.


 The prosecution also speaks of the guidelines and the what ifs of a more serious

charge. This is speculative at best. Indeed, it is clear the government knew back in

2018 that Kokayi had expressed comments and viewed videos dating back to the

2014-15 time period. Accordingly, when the government sought and got their

exculpatory no denials, they seemingly already knew the answers to these

questions. Thus, there was an extremely triable case regarding the materiality of

these answers and the real impact of Kokayi giving “no” answers to these

questions. When the prosecution comments about “if” he was convicted of an 8-

year offense about statements “involving” international terrorism (page 21), the

government makes a couple of assumptions. Whether any of these statements were

material is certainly an issue a jury could have gone either way on, therefore,

Kokayi may have been acquitted. Also, there is no guarantee that a jury or a judge

would have found his statements both material and “involving” international
        Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 7 of 14




terrorism considering the nature of the statements about facts already known to the

prosecution. Kokayi may not have been convicted at all or possibly convicted of

only the lesser 5-year maximum charge carrying the 0-6 guideline range.

Engaging in the what if, speculative game does not advance the ball. While the

parties discussed the draconian potential treatment of statements such as these, the

bottom line is the guideline range is 0-6 months. Hannibal saved the system a

tremendous amount of resources during a pandemic in avoiding a trial that could

have resulted in a not guilty verdict after all was said and done.


   Putting aside any speculation, the fact is the false statement case against Mr.

Kokayi remained essentially dormant for over two years. He was not arrested,

charged or otherwise interviewed again so any anticipated proclamations by the

government about potential dangerousness are belied by significant delay in even

addressing his exculpatory no answers. A target letter was not sent until late 2020.

Hannibal quickly retained the undersigned to represent him. Mr. Kokayi then

immediately began a series of lengthy proffers with the United States and fully

cooperated during every interview with the authorities. He remained available

after his last proffer, but the United States did not request any further information

or interviews. As a sign of his continued cooperative approach, he even agreed to

be monitored by the FBI electronically in late 2020 up until the time his plea was

entered. This 24/7 FBI supervision was completed without incident. Following
        Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 8 of 14




his guilty plea, the parties then agreed to an additional period of electronic

monitoring leading up to our sentencing date of July 16, 2021.


   Hannibal has been on some form of 24/7 electronic supervision for over six

months. This supervision stands in stark contrast to the Khan case cited on page

26 of the government pleading. In that case, Khan was arrested and detained.

Kokayi remained in the community with no outreach by the United States for two

and a half years. Khan also pled to a much more serious charge of obstruction of

justice thus resulting in a higher guideline range. Khan’s conduct was egregious,

Kokayi’s “no” statements from three years ago about comments as far back as

2014 are not.


   As noted above, the plea agreement in this case is slightly unique as well.

Because the statements were arguably related to “terrorism” in some manner, the

Sentencing Guidelines provided for a possible dramatic increase in the sentencing

guideline range if all the dominoes fell in favor of the prosecution. The parties then

reached a resolution where the defense would agree to a floor of six months home

incarceration/monitoring sentence. Of course, under many agreements, a

variance can be sought by either party. The guideline range is 0-6 months and

what the defense is requesting is completely consistent with the probation officer’s

recommendation, the 3553 factors and the guideline range itself.
        Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 9 of 14




   Mr. Kokayi is an excellent candidate for supervision. First, of course, the court

has evidence of his reliability given the past six months of monitoring. Second, as

noted, these statements were provided over three years ago about comments made

as far back as 2014. Kokayi was not provided a target letter for two and half years

during which time he freely worked and contributed to his community.


   Most importantly, however, is the person before the court. The attached letters

speak for themselves and are noteworthy for the range of people expressing their

support. The letters range from his employer to his mother to other respected

members of the community. The attachments carry a common theme—Hannibal is

a kind and decent human being who made a mistake but has done everything

possible to atone for his error. Even through his debriefings with the United

States, he made clear he does not think or even consider anything related to

extremism anymore and does not support anyone who condones terrorism. The

reason Hannibal took part in these proffer sessions was to demonstrate his remorse

and his present mentality. Mr. Kokayi is not a threat to anyone or anything. The

government’s inaction and Kokayi’s actions since 2017 are far more instructive

than his words from 2014. We simply ask the court to carefully review these

submissions as they speak volumes about his character and background. Mr.

Kokayi has also submitted a written statement and will speak at sentencing.
       Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 10 of 14




   Moreover, if one really dissects this situation as the probation officer did, it is

clear Kokayi’s unstable background had a lot to do with these false statements.

His mom’s letter reflects some of this instability as she dealt with the death of a

beloved second husband who was a kind and decent man. She then interacted and

was married to an extremist who introduced Hannibal to some of his views. But

for the cancer related death of his first, loving stepfather, Hannibal would never

have encountered this subsequent stepfather and these extremist views. His mom

notes in her letter her guilt and remorse about her role in this situation. She is

beyond sad and depressed about her involvement with this man. Mom is now

divorced from this individual and Hannibal has moved on to a loving relationship

with his own wife and has continued to work his job with the full support of his

employer.


   Finally, we request the Court to consider his medical condition. As noted in the

attached records, Mr. Kokayi suffers from a significant sinus disease. His doctor

writes that he “has significant sinus disease and will continue to need medical

management for these conditions” for at least the next three years. Counsel has

attached this letter and a couple of examples of the types of procedures he has

undergone. See Exhibit 12 (Redacted Medical Records). Obviously, given the

current pandemic and the increasing variants in our community, any incarceration
          Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 11 of 14




increases the risk of serious illness given his breathing/sinus issues even if any jail

could provide him adequate injections and surgeries going forward.


   III.    Conclusion


    In sum, a sentence of supervision with electronic monitoring is more than

sufficient in this case. Kokayi is now a felon. That is punishment enough and will

follow him for a lifetime. Incarceration with the loss of work would be

punishment without a genuine purpose. Specific and general deterrence are more

than satisfied by a felony conviction with supervision. All other factors under

Section 3553 support the sentence recommended here and by the probation officer

and we ask the Court to grant Kokayi justice tempered with mercy.




                                       Hannibal Kokayi


                                        By Counsel
       Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 12 of 14




______/s_________

Frank Salvato

1203 Duke Street

Alexandria, Va. 22314

703-548-5000

Bar Nos. 30453 (Va.)

424082 (D.C.)

Frank@Salvatolaw.com




                             Certificate

I hereby certify that this pleading was filed with the Court’s electronic filing
system on this 15th day of July, 2021 and the Court will send a NEF of this filing to
the Office of the U.S. Attorney, 555 4th Street, Washington, D.C. 20001.




______/s_________

Frank Salvato

1203 Duke Street

Alexandria, Va. 22314
      Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 13 of 14




703-548-5000

Bar Nos. 30453 (Va)

424082 (D.C.)

Frank@Salvatolaw.com
Case 1:21-cr-00308-JEB Document 15 Filed 07/14/21 Page 14 of 14
